Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claim 1 is allowed.
Claims 2 – 21 are allowed by virtue of dependency on claim 1.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, closest prior art as searched Lee et al (US 2015/0171162) discloses providing a substrate (S of Fig. 7), providing a structure disposed above the substrate (gates), the structure comprising one or more material layers, providing a plurality of spacers disposed above the structure (3), the plurality of spacers extending in a direction parallel to the substrate (spacers horizontal extension is parallel to substrate), etching, using the plurality of spacers as a mask, first trenches in the structure to a first level above the substrate and, second trenches in the structure to the first level above the substrate, the second trenches alternating with the first trenches (Fig. 7, 3 is used to etch the trenches), However, Lee does not disclose the rest of the claims limitation or render obvious or even provide motivation to do so when considered all limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816